Citation Nr: 0737956	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  04-09 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1971.   

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a September 2003 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Lincoln, Nebraska 
(hereinafter RO).  The case was remanded by the Board for 
additional development in May 2007 and is now ready for 
appellate review.  Following this development, service 
connection for hearing loss in the left ear was granted.  


FINDING OF FACT

The competent evidence of record does not show that hearing 
loss in the right ear or tinnitus is related to the veteran's 
military service.  


CONCLUSION OF LAW

Hearing loss in the right ear and tinnitus were not incurred 
in or aggravated by service and sensorineural hearing loss in 
the right ear may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With 
regard to the duty to notify, a letter dated in June 2007 
satisfied the duty to notify provisions.  As for the duty to 
assist, the veteran's service medical records have been 
obtained, along with VA medical records.  The veteran has 
been afforded VA Compensation and Pension examinations.  The 
veteran reported in October 2007 that he had no other 
information or evidence to submit and there is otherwise no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury or disease during active military 
service, or for aggravation of a pre-existing injury or 
disease during such service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303(a).  There are some disabilities, including 
sensorineural hearing loss, for which service connection may 
be presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish the existence of a current disability, hearing 
status must meet the pure tone and speech recognition 
criteria outlined in 38 C.F.R. § 3.385.  In order to 
establish a current disability pursuant to these criteria, at 
least one of the threshold pure tone levels at 500, 1000, 
2000, 3000 or 4000 Hertz, must measure more than 40 decibels, 
or at least 3 of these 5 threshold levels must measure more 
than 25 decibels, or speech recognition must be lower than 94 
percent.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

At entrance to service, audiometric testing demonstrated pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The service medical records reflect no evidence of treatment 
for hearing loss or tinnitus.  At separation from service, 
audiometric testing demonstrated pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
n/r
20
LEFT
15
0
0
n/r
25

The veteran's DD Form 214 reflects Vietnam service in the 
United States Army.  In sworn testimony, the veteran asserted 
that during his service in Vietnam, he was exposed to 
artillery and rocket noise on a regular basis, and he has 
asserted that this exposure to noise resulted in him having 
problems with hearing loss and tinnitus since service.  He 
testified that he had no exposure to acoustic trauma after 
service.

After service, the first evidence of hearing loss and 
tinnitus is contained in reports from visits to a VA 
audiology clinic in August 2003.  Audiometric testing at that 
time and thereafter has revealed audiometric findings 
reflective of hearing loss disability for VA purposes.  38 
C.F.R. § 3.385.  In September 2003, the veteran indicated 
that he first started having tinnitus in January 2003.  Prior 
to the May 2007 Board remand, there were multiple VA medical 
opinions of record finding that the veteran's hearing loss 
and tinnitus were not the result of service.  


The May 2007 remand directed the RO to afford the veteran 
another VA examination that would include an opinion as to 
whether the veteran's bilateral hearing loss and tinnitus 
were related to service that was not based on the assumption 
that because the veteran's service medical records documented 
normal auditory thresholds for VA purposes under the 
provisions of 38 C.F.R. § 3.385 at entrance and separation, 
it was not likely that hearing loss or tinnitus resulted from 
acoustic trauma during military service.  The requested 
examination and opinion was obtained in July 2007, with the 
examiner noting that the claims file had been reviewed.  
Following this examination, which again demonstrated 
bilateral hearing loss disability for VA purposes, the 
examiner found that hearing loss in the right ear and 
tinnitus were not caused by or aggravated by noise exposure 
during military service.  

In providing the rationale for the July 2007 opinion, the 
examiner explained that while "there was progression in the 
veteran's left ear hearing threshold at 4000 [Hertz] from 
enlistment to separation.  No significant progression in the 
veteran's right ear hearing thresholds occurred."  The 
examiner also explained that "[s]ince the damage from noise 
exposure occurs at the time of the exposure, a normal 
audiogram subsequent to the noise exposure [such as with 
regard to the veteran's right ear at service separation] 
would verify that the hearing recovered without a permanent 
threshold shift (hearing loss)."  With regard to tinnitus, 
the examiner noted that its onset post-dated the veteran's 
separation from military service.  The evidence of record 
does not otherwise reveal a medical record or opinion linking 
hearing loss in the right ear or tinnitus to service, or that 
demonstrates the presence of sensorineural hearing loss in 
the right ear within one year of service. 

As for the veteran's assertions that his hearing loss in the 
right ear and tinnitus are related to service, to include 
exposure therein to artillery and rocket noise on a regular 
basis, such assertions cannot be used to establish a claim as 
a layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  As such, the claims for service connection for 
hearing loss in the right ear and tinnitus cannot be granted.  
Hickson, 12 Vet. App. at 253.  

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt.  However, as there is no 
medical evidence linking hearing loss in the right ear or 
tinnitus to service, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss in the right ear is 
denied. 

Service connection for tinnitus is denied. 


____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


